 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                                Dec 04, 2018
 4                                                                    SEAN F. MCAVOY, CLERK



 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
     KENT J.,                                       No. 1:18-CV-3063-JTR
 8
 9                Plaintiff,                        ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
                         v.                         PURSUANT TO SENTENCE FOUR
11                                                  OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL
12   SECURITY,
13
14                Defendant.

15
16         BEFORE THE COURT is the parties’ stipulated motion to remand the
17   above-captioned matter to the Commissioner for additional administrative
18   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 21.
19   Attorney D. James Tree represents Plaintiff; Special Assistant United States
20   Attorney Brett Edward Eckelberg represents Defendant. The parties have
21   consented to proceed before a magistrate judge. ECF No. 7. After considering the
22   file and proposed order, IT IS ORDERED:
23         1.    The parties’ Stipulated Motion for Remand, ECF No. 21, is
24   GRANTED. The above-captioned case is REVERSED and REMANDED to the
25   Commissioner of Social Security for further administrative proceedings pursuant to
26   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge
27   (ALJ) will hold a de novo hearing, further develop the record as necessary, and
28   issue a new decision. The ALJ shall: (1) obtain a case evaluation from a medical

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   expert, such as a pediatrician or other appropriate specialist, consistent with
 2   Acquiescence Ruling 04-1(9); (2) reevaluate and weigh the other source opinions
 3   about Plaintiff’s limitations, including those of Rob J. Tyrell and Rick Cline; (3)
 4   reevaluate and weigh the medical opinion evidence of record, including the
 5   opinions of George Petzinger, M.D., and Jennifer Schultz, Ph.D., and, as
 6   warranted, obtain a consultative examination regarding Plaintiff’s medically
 7   determinable impairments and resulting limitations, if any; (4) reevaluate
 8   Plaintiff’s limitations under the six functional equivalence domains; and (5)
 9   reevaluate Plaintiff’s subjective allegations. Plaintiff may present additional
10   testimony and submit additional evidence.
11         2.     Judgment shall be entered for PLAINTIFF.
12         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
13   STRICKEN AS MOOT.
14         4.     An application for attorney fees and costs may be filed by separate
15   motion.
16         The District Court Executive is directed to enter this Order, forward copies
17   to counsel, and CLOSE THE FILE.
18         DATED December 4, 2018.
19
20                                _____________________________________
                                            JOHN T. RODGERS
21                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
